Citation Nr: 0034060	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  99-21 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to basic eligibility for a nonservice-connected 
disability pension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had verified active service from June 1977 to 
February 1979.

This appeal arises from a September 1998 rating decision of 
the Winston-Salem, North Carolina, Regional Office (RO) which 
determined that the veteran was not eligible for a 
nonservice-connected disability pension.  The veteran 
appealed this decision.

In his substantive appeal of October 1999, the veteran 
requested a hearing before a traveling member of the Board of 
Veterans' Appeals (Board).  However, he withdrew this request 
in November 1999.

According to 38 C.F.R. § 3.151(a) (2000), a claim for 
nonservice-connected pension may also be considered as a 
claim for service-connected disability compensation.  See 
Rivers v. Gober, 10 Vet. App. 469 (1997).  Thus, the 
veteran's September 1998 claim appears to raise the issues of 
entitlement to service connection for right ankle, right 
knee, bilateral hip, spine, and shoulder disabilities.  It 
does not appear that the RO has considered such claims, the 
Board finds that these issues are not properly before it at 
the present time, and that they are not inextricably 
intertwined with the issue on appeal.  Therefore, these 
matters are referred to the RO for the appropriate action.  
See Godfrey v. Brown, 7 Vet. App. 398, 410 (1995).


FINDINGS OF FACT

The veteran performed verified active military service from 
June 1977 to February 1979.


CONCLUSIONS OF LAW

1.  The veteran did not have active military service during a 
recognized period of war.  38 U.S.C.A. §§ 101(11), 1521(a) 
(West 1991); 38 C.F.R. §§ 3.1, 3.2 (2000).

2.  The veteran is ineligible for a nonservice-connected 
disability pension.  38 U.S.C.A. §§ 1521(a), (j) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In September 1998, the veteran submitted a VA Form 21-526 
(Veteran's Application For Compensation or Pension).  He 
indicated that his period of active service was from April 
1976 to January 1979.  His claimed disabilities included 
ankle, knee, hip, back, and shoulder conditions that he 
asserted began in 1997.

The RO sought verification of the veteran's active service.  
U. S. Army records indicated the veteran had served honorably 
from June 2, 1977 to February 12, 1979.  By letter of 
September 1998, the RO informed the veteran that he was 
ineligible for nonservice-connected disability benefits on 
the basis that he did not have the appropriate wartime 
service.

A veteran must have served during a recognized period of war 
to be eligible for nonservice-connected disability pension.  
38 U.S.C.A. § 1521(a).  A period of war is defined by those 
periods described at 38 U.S.C.A. § 101 and 38 C.F.R. § 3.2.  
38 C.F.R. § 3.1(f).  The Vietnam "Era" began on February 
28, 1961, and ended on May 7, 1975, inclusive, in the case of 
a veteran who served in the Republic of Vietnam during that 
period.  The period began on August 5, 1964, and ended on May 
7, 1975, inclusive, in all other cases.  The Persian Gulf War 
began on August 2, 1990, through to a date yet to be 
prescribed by Presidential proclamation or law.  38 C.F.R. 
§ 3.2.

A claimant is eligible for a nonservice-connected pension if 
he or she had active military service:  1) For 90 days or 
more during a period of war, 2) During a period of war and 
was discharged from such service for a service-connected 
disability, 3) For a period of 90 consecutive days or more 
and such service began or ended during a period of war, or 4) 
For an aggregate of 90 days or more in two or more separate 
periods of service during more than one period of war.  38 
U.S.C.A. § 1521(j).

Based on the active service dates verified by the RO, the 
veteran clearly is not eligible for a nonservice-connected 
pension.  Neither the verified active service dates, nor even 
those claimed by the veteran, would qualify him under the 
criteria of 38 U.S.C.A. § 1521(j).  These service dates fall 
in the period between the Vietnam and Persian Gulf Wars.  The 
veteran has alleged that because he had active service with 
an honorable discharge, and now has physical disabilities 
that prevent him from working, he should be eligible for a 
nonservice-connected pension.  Unfortunately, the Board is 
bound by law and regulation in its determinations.  
38 U.S.C.A. § 7104(c) (West 1991).  As the veteran does not 
meet any of the four criteria found at 38 U.S.C.A. § 1521(j), 
he is ineligible for a nonservice-connected disability 
pension as a matter of law.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  Therefore, his claim must be denied.


ORDER

The appeal is denied.


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

 

